        Case 1:16-cr-00186-DCN Document 36 Filed 04/06/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:16-cr-00186-DCN
        Plaintiff,
                                             ORDER ADOPTING
 v.                                          RECOMMENDATION

 TED JOHN LOPEZ,

        Defendant.


      On April , 2021, Chief United States Magistrate Judge Ronald E. Bush

issued a Recommendation for Reduction of Supervised Release.

      The Court finds the Recommendation to be supported by the record. Acting

on the recommendation of the Chief U.S. Magistrate Judge and this Court being fully

advised in the premises,

      IT IS HEREBY ORDERED that:

      1. The Recommendation is ADOPTED in its entirety.

      2. That Mr. Lopez’s term of supervised release is REDUCED BY ONE

         YEAR. The new supervision expiration date is MARCH 18, 2022.

      3. Melissa Winberg of the Federal Defender Organization and Chris Atwood



ORDER ADOPTING RECOMMENDATION - 1
      Case 1:16-cr-00186-DCN Document 36 Filed 04/06/21 Page 2 of 2




       of the United States Attorney's Office shall be RELIEVED of their limited

       appearances in this case as START Team members.

                                         DATED: April 6, 2021


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




ORDER ADOPTING RECOMMENDATION - 2
